Citation Nr: 1720528	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-13 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating of thoracolumbar spondylosis with disc disease in excess of 10 percent for the period from December 30, 2009.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period from September 1, 2010 to December 12, 2011.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from July 1982 to July 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the RO in Roanoke, Virginia, which, in pertinent part, denied an increased rating in excessof 10 percent for thoracolumbar spondylosis with disc disease.  The issue of entitlement to a TDIU for the period from September 1, 2010 to December 12, 2011 was advanced by the Veteran's representative during the November 2016 Board videoconference hearing.  

In May 1992, the RO established service connection for chronic back strain, assigned a 10 percent rating for that disability, effectuated the award as of July 1, 1991, and later recharacterized the chronic back strain as thoracolumbar spondylosis with disc disease.  The Veteran advanced worsening back problems related to the service-connected thoracolumbar spondylosis with disc disease in a statement received by the RO on December 30, 2009.  In October 2013 the RO granted a TDIU from December 12, 2011 based on the Veteran's service-connected left lumbar radiculopathy to include permanent nerve damage associated with thoracolumbar spondylosis with disc disease rated at 40 percent and the other service-connected disabilities with a combined disability rating of 70 percent.

In November 2016, the Veteran testified at a Board videoconference hearing at the local RO in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  Additional evidence has been received by the Board for which a waiver of initial RO consideration was provided at the November 2016 Board videoconference hearing.  38 C.F.R. 
§ 20.1304 (2016).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to a TDIU from September 1, 2010 to December 12, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period from December 30, 2009 to February 1, 2012, the Veteran's thoracolumbar spondylosis with disc disease was manifested by painful motion, and chronic muscle spasms that resulted in altered gait and guarding with spinal forward flexion of 70 degrees.

2.  For the rating period from February 1, 2012 to June 1, 2013, the Veteran's thoracolumbar spondylosis with disc disease manifested with forward flexion of the thoracolumbar spine of 30 degrees or less, painful motion, chronic muscle spasms that resulted in altered gait and guarding, and incapacitating periods that required physician-prescribed bed rest having a total duration of at least six weeks in 12 month period.

3.  For the rating period from June 1, 2013, the thoracolumbar spondylosis with disc disease manifested with forward flexion of the thoracolumbar spine of 30 degrees or less, painful motion, chronic muscle spasms that resulted in altered gait and guarding, and no reported incapacitating periods that required physician-prescribed bed rest.

4.  For the entire period on appeal from December 30, 2009, the Veteran's thoracolumbar spondylosis with disc disease did not manifest as ankylosis of any kind.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the rating period on appeal from December 30, 2009 to February 1, 2012, the criteria for a 20 percent disability rating for service-connected thoracolumbar spondylosis with disc disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, for the rating period on appeal from February 1, 2012 to June 1, 2013, the criteria for a 60 percent disability rating for service-connected thoracolumbar spondylosis with disc disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, for the rating period on appeal from June 1, 2013, the criteria for a 40 percent disability rating for service-connected thoracolumbar spondylosis with disc disease have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the issue of entitlement to a TDIU from September 1, 2010 to December 12, 2011 is being remanded, no further discussion of the duties to notify and assist is necessary.

VA satisfied its duty to notify the Veteran in the development of the claim for an increased rating.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  As to the issue of an increased rating for thoracolumbar spondylosis and disc disease, in January 2010 the Veteran was issued appropriate VCAA notice.  Subsequently, entitlement to an increased rating for thoracolumbar spondylosis with disc disease was adjudicated in an October 2010 rating decision, an April 2012 Statement of the Case (SOC) and in an August 2016 Supplemental Statement of the Case (SSOC).  

Regarding the duty to assist in this case, the Veteran has received multiple VA examinations relevant to the issue on appeal.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate the appeal.  The VA examiners considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the disability. 

During the course of the appeal, the Court held that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Veteran was previously in receipt of a 10 percent rating for the service-connected thoracolumbar spondylosis with disc disease, and is now, from December 30, 2009 to February 1, 2012, in receipt of a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, from February 1, 2012 to June 1, 2013, in receipt of a 
60 percent rating under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, and from June 1, 2013, in receipt of a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  A 
40 percent rating is the maximum schedular rating available for limitation of motion of the lumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion.  The Veteran does not contend and the evidence does not show unfavorable ankylosis of the lumbar spine.  For these reasons, the Board finds that Correia is inapplicable as to this period of the appeal.  

Moreover, while Correia would still apply to the period on appeal prior to February 2012, the Board notes that the latest examination during such period was conducted in February 2010.  It would appear highly unlikely that any present examination could provide useful information as to the Veteran's range of passive motion almost seven years ago because there is intervening evidence that is much more probative on the question.  Indeed, it would appear that remand for such purpose would only serve to delay the claim, with no meaningful benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  For the above reasons, the Board finds that no further development is required with respect to the examination reports of record. 

As to the duty to assist in this case, all relevant documentation, including VA treatment records, private (medical) treatment records, and Social Security Administration records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal.  See 38 C.F.R. § 3.159(c)(4).

Disability Rating Law and Regulation

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where, as here, the question for consideration is the propriety of the rating assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered and assigned "staged" ratings of a 20 percent rating for the period from December 30, 2009, the date the RO received the claim, to February 1, 2012, the date of the Veteran's second back surgery, and a 60 percent rating from February 1, 2012 to June 1, 2013, for incapacitating episodes during spinal treatment, and a 
40 percent rating from June 1, 2013 for limited range of motion following all the spinal treatments, for the service-connected thoracolumbar spondylosis with disc disease.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities rated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.   

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rating Analysis for Thoracolumbar Spondylosis

From December 30, 2009, the thoracolumbar spondylosis with disc disease is rated at 10 percent under the criteria at 38 C.F.R. § 4.71a, DC 5237.  Given the diagnosis of thoracolumbar spondylosis with disc disease, and that May 2012 and May 2014 VA examination reports reflect the Veteran has intervertebral disc syndrome (IVDS), the Board finds that the back disability is more appropriately rated under DC 5243 for IVDS for the period from February 1, 2012 to June 1, 2013.  For the periods from December 30, 2009 to February 1, 2012 and from June 1, 2013, the Board finds that the back disability is more appropriately rated under DC 5237 (General Rating Formula).  See VBA Training Letter 02-04 (October 24, 2002) (noting that IVDS may be referred to as slipped, herniated, ruptured, prolapsed, bulging, or protruded disc, degenerative disc disease (DDD), sciatica, discogenic pain syndrome, herniated nucleus pulposus, pinched nerve, etc.); see Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).   

Under the rating schedule, intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, DC 5243.  

In regard to the Formula for Rating Intervertebral Disc Syndrome, which based on a total of incapacitating episodes during a 12 month period, the rating criteria provide that a 10 percent rating is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 
12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
DC 5243, Note (1). 

For VA compensation purposes under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  In this case, the Veteran is service connected for left lumbar radiculopathy to include permanent nerve damage associated with thoracolumbar spondylosis with disc disease, and the Veteran has no other reported associated objective neurological abnormalities, so any additional separate rating consideration is not for application.

Rating Period from December 30, 2009 to February 1, 2012

In December 2009 the Veteran asserted the service-connected thoracolumbar spondylosis with disc disease worsened, and requested a higher disability rating.  

For the rating from December 30, 2009 to February 1, 2012, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for an increased rating of 20 percent for thoracolumbar spondylosis with disc disease, but no higher, have been met for muscle spasms, affected gait, and guarding (DC 5237).  For this rating period, the Veteran's thoracolumbar spondylosis with disc disease manifested painful motion, chronic muscle spasms that cause an altered gait, and guarding.  A February 2010 VA examination report reflects that the Veteran experienced muscle spasms, painful motion, decreased motion, and guarding.  Private treatment records reflect the Veteran reported chronic muscle spasms.  

The Veteran testified at the November 2016 Board hearing that during the period prior to February 1, 2012 back surgery, experiencing chronic muscle spasms in the back, having an altered gait, and guarding due to the muscle spasms.  The Board finds the Veteran's testimony competent, credible, and probative.  The Veteran's description of the symptoms of thoracolumbar spondylosis with disc disease is consistent with the private treatment records.  

The Board finds that this level of impairment is consistent with a 20 percent schedular rating; therefore, under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a disability rating of 20 percent, but no higher, has been met for this rating period.  The Veteran has not asserted, and the evidence does not show, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine during the period from December 30, 2009 to February 1, 2012; therefore, a rating in excess of 20 percent is not warranted for this period.

The Board finds that, under the Formula for Rating Intervertebral Disc Syndrome (DC 5243) based on incapacitating episodes, a rating in excess of 20 percent is not warranted for the thoracolumbar spondylosis with disc disease for the period from December 30, 2009 to February 1, 2012.  While the Veteran has reported frequent back pain alleviated by rest and medication, he has not reported, and the evidence does not show, any physician-prescribed bed rest for a period of any duration due to symptoms of thoracolumbar spondylosis with disc disease during a 12 month period at any time during the rating from December 30, 2009 prior to February 1, 2012; therefore, a higher rating under the Formula for Rating Intervertebral Disc Syndrome (DC 5243) is not warranted.  

For the rating period from December 30, 2009 to February 1, 2012, as between the two methods for rating thoracolumbar spondylosis with disc disease (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), the General Rating Formula for Diseases and Injuries of the Spine is more advantageous to the Veteran, as he would receive a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Resolving all reasonable doubt in favor of the Veteran, for the rating period from December 30, 2009 to February 1, 2012, the thoracolumbar spondylosis with disc disease warrants a 20 percent disability rating under Diagnostic Code 5237.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  

Rating Period from February 1, 2012 to June 1, 2013

The Veteran generally contends that the back problems due to service-connected thoracolumbar spondylosis continued to get worse during this period from the second back surgery in February 2012 to the stimulator placement in June 2013. 

After a review of all the evidence, the Board finds that, for the rating period from February 1, 2012 to June 1, 2013, the criteria for a disability rating of 60 percent for the service-connected thoracolumbar spondylosis with disc disease have been more nearly approximated.  The May 2012 VA examination report reflects that the Veteran had incapacitating periods that required physician-prescribed bed rest having a total duration of at least six weeks in the past 12 months, the medical treatment record reflects multiple back procedures.  Under the Formula for Rating Intervertebral Disc Syndrome a rating of 60 percent for thoracolumbar spondylosis with disc disease is warranted based on incapacitating episodes for the period from February 1, 2012 to June 1, 2013; therefore, the criteria for a rating of 60 percent for IVDS based on incapacitating episodes has been more nearly approximated for the rating period from February 1, 2012 to June 1, 2013.  38 C.F.R. §§ 4.3, 4.7.  

The Board finds that under the General Rating Formula for Diseases and Injuries of the Spine, resolving all reasonable doubt in favor of the Veteran, the criteria for a rating of 40 percent disabling, but no higher, have been met for the rating periods from February 1, 2012.  As discussed above, the Veteran testified at the above-mentioned November 2016 hearing that he experienced chronic muscle spasms in the back, having an altered gait, and guarding due to the muscle spasms.  For the rating periods from February 1, 2012, after the second back surgery, the Veteran also advanced limited forward flexion 30 degrees or less.  The Veteran testified to not being able to bend over, to pick up or put on socks, and needing help bending down.  The Board finds that this level of impairment is consistent with a 40 percent schedular rating; therefore, under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a disability rating of 40 percent, but no higher, have been met for this rating period.  The Veteran has not asserted, and the evidence does not show, unfavorable ankylosis of the thoracolumbar spine during the rating periods from February 1, 2012 to June 1, 2013; therefore, a rating in excess of 40 percent is not warranted for this period under the General Rating Formula for Diseases and Injuries of the Spine.

For the rating period from February 1, 2012 to June 1, 2013, as between the two methods for rating thoracolumbar spondylosis with disc disease (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), the Formula for Rating Invertebral Disc Syndrome is more advantageous to the Veteran as it results in a 60 percent rating based on incapacitating episodes.  Resolving all reasonable doubt in favor of the Veteran, the evidence reflects that for the rating period from February 1, 2012 to June 1, 2013, the thoracolumbar spondylosis with disc disease warrants a 60 percent disability rating under Diagnostic Code 5243.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  

Rating Period from June 1, 2013

For the rating period from June 1, 2013, the criteria for a disability rating of 40 percent for the service-connected thoracolumbar spondylosis with disc disease, under the General Rating Formula for Diseases and Injuries of the Spine, have been met.  

The Board finds that under the General Rating Formula for Diseases and Injuries of the Spine, resolving all reasonable doubt in favor of the Veteran, the criteria for a rating of 40 percent disabling, but no higher, have been met for the rating period from June 1, 2013.  As discussed above, the Veteran advanced limited forward flexion 30 degrees or less during this rating period.  The Veteran testified to not being able to bend over, to pick up or put on socks, and needing help bending down.  The Board finds that this level of impairment approximates the criteria for a 40 percent schedular rating; therefore, under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a disability rating of 40 percent, but no higher, have been met for this rating period.  The Veteran has not asserted, and the evidence does not show, unfavorable ankylosis of the thoracolumbar spine during the rating periods from June 1, 2013; therefore, a rating in excess of 40 percent is not warranted for this period.  38 C.F.R. §§ 4.3, 4.7. 

The Board finds that under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, a higher rating than 40 percent is not warranted for the thoracolumbar spondylosis for the period from June 1, 2013.  The Veteran received placement of a neurostimulator in June 2013.  A May 2014 VA examination report reflects no reported physician prescribed bed rest over the past 12 months.  The Veteran has has not asserted, and the evidence does not show, any physician-prescribed bed rest for a period of any duration due to symptoms of thoracolumbar spondylosis with disc disease during a 12 month period at any time during the rating period from June 1, 2013.  

For the rating period from June 1, 2013, as between the two methods for rating thoracolumbar spondylosis with disc disease (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), the General Rating Formula for Diseases and Injuries of the Spine is more advantageous to the Veteran, as he would receive a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Resolving all reasonable doubt in favor of the Veteran, for the rating period from June 1, 2013, the thoracolumbar spondylosis with disc disease warrants a 40 percent disability rating under Diagnostic Code 5237.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  

Extraschedular Referral Analysis

The Board had also considered whether an extraschedular rating is warranted for the service-connected thoracolumbar spondylosis with disc disease for any part of the appeal period.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's thoracolumbar spondylosis with disc disease is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's thoracolumbar spondylosis with disc disease has manifested in painful movement, muscle spasms, and limitation of motion due to pain, and incapacitating episodes.  The schedular criteria for rating thoracolumbar spondylosis with disc disease specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the schedular rating(s) assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  

The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, rotation of the spine, and incapacitating episodes.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the thoracolumbar spondylosis with disc disease is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

VA's duty to maximize benefits requires it to assess all of a claimant's service-connected disabilities to determine whether any combination of the disabilities establishes eligibility for special monthly compensation under 38 U.S.C.A. 
§ 1114(s) (West 2014). See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). 

In the instant decision the Board has increased the service-connected thoracolumbar spondylosis with disc disease to a 60 percent disability rating for the period from February 1, 2012 to June 1, 2013, and to 40 percent from June 1, 2013.  During the periods from February 1, 2012, the Veteran is also in receipt of a TDIU.  The evidence of record reflects that a TDIU is warranted due to a combination of symptoms stemming from the service-connected PTSD, thoracolumbar spondylosis with disc disease, nerve damage associated with thoracolumbar spondylosis with disc disease, and psoriasis vulgaris with residual scarring.  The Board notes that the Veteran's symptomatology is significant for multiple service-connected disabilities (40 percent rating for nerve damage associated with thoracolumbar spondylosis with disc disease, a now 60 percent rating for thoracolumbar spondylosis with disc disease from February 1, 2012 to June 1, 2013 and 40 percent from June 1, 2013, and 30 percent rating for PTSD); however, a TDIU was granted based on all service-connected disabilities for this period.  The evidence does not reflect, and the Veteran does not assert, that a TDIU would be warranted for the symptoms or impairment stemming from any one of those service-connected disabilities alone; therefore, the Board finds that Bradley and Buie (TDIU based on a single disability) do not to raise a question of whether entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) is warranted in the instant decision.  


ORDER

An increased rating for thoracolumbar spondylosis with disc disease, of 20 percent for the period from December 30, 2009 to February 1, 2012, 60 percent from February 1, 2012 to June 1, 2013, and 40 percent from June 1, 2013, is granted.


REMAND

TDIU for the Period from September 1, 2010 to December 12, 2011

During the November 2016 Board hearing, the Veteran's representative and the Veteran asserted that the Veteran had been unable to work due to the onset of back problems at the beginning of September 2010.  The Veteran is in receipt of a TDIU from December 12, 2011.

For the period from September 1, 2010 to December 12, 2011, the combined disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have not been met.  For the period from September 1, 2010 to December 12, 2011, the Veteran has a combined schedular disability rating of 50 percent, to include the following service-connected disabilities: posttraumatic stress disorder, rated as 30 percent disabling, thoracolumbar spondylosis with disc disease, now rated as 20 percent disabling, psoriasis vulgaris with residual scarring, rated as 10 percent disabling, and residuals of injury to the right shoulder, residuals of injury right knee, residual surgical scars, each rated as noncompensable (0 percent) disabling.  As the Veteran has multiple service-connected disabilities that are not considered a single disability under 38 C.F.R. § 4.16(a), and none of the service-connected disabilities are rated at 40 percent or higher for this period, the TDIU eligibility requirements of 38 C.F.R. § 4.16(a) have not been met for this period.

The Board finds that the criteria for referral for consideration under § 4.16(b) are met for this period.  In his December 2011 VA Form 21-8940, the Veteran asserted last working in September 2010 due to back problems.  In the November 2016 hearing, the Veteran testified not being able to return to work as owner of a carpet cleaning business with his wife, and being unable to get out of bed.  The Veteran took off time for back surgeries and treatment during this period, and reported that after the back problems worsened he was unable to return to work and had to sell the business.  As noted on the VA Form 21-8940, the Veteran had attempted to find work in June 2011, but was not hired due to back pain and the need for additional back surgery.  The Veteran reported back pain in December 2011, and conveyed "I cannot operate the equipment or stand/sit for periods of time."

The Board finds that the evidence suggests that all the Veteran's service-connected disabilities, including thoracolumbar spondylosis with disc disease, render him unemployable.  The Veteran has one year of college education.  The Veteran's service-connected thoracolumbar spondylosis with disc disease renders him unable to work any jobs requiring meaningful physical labor due to the inability to carry heavy objects or stand or walk for long periods of time.  The evidence suggests that the Veteran is unable to work in a sedentary capacity due to the inability to sit for any meaningful period of time.  The evidence suggests that the thoracolumbar spondylosis with disc disease symptoms would hinder, if not prevent, the Veteran from receiving the necessary training to work at such a position.

Given the limitations due to the service-connected posttraumatic stress disorder, thoracolumbar spondylosis with disc disease, and psoriasis vulgaris with residual scarring, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to raise a question as to whether he is precluded from obtaining or maintaining gainful employment for the period from September 1, 2010 to December 12, 2011, and referral to the Director, Compensation and Pension Service, for consideration under 38 C.F.R. § 4.16(b) is warranted.

Accordingly, the issue of entitlement to a TDIU from September 1, 2010 to December 12, 2011 is REMANDED for the following actions:

1.  Refer the TDIU issue to the VA Under Secretary for Benefits or the VA Director of Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the relevant period from September 1, 2010 to December 12, 2011.

2.  Then readjudicate the issue of entitlement to a TDIU for the period from September 1, 2010 to December 12, 2011.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


